§ iii §§ § §
UNITED STATES DISTRICT CoURT
FoR THE DISTRICT oF CoLUMBIA DEC 3 1 2018

Clerk, U.S. District & Bankru t
c
Courts for the District of Co|ui]nbila

 

 

RENATo TREJo MUNoZ, §
Plaintiff, §
v. § own Acrion NO. 18-2768 (uNA)
JoE ARPAIo, er az., §
Defendants. §
)
MEMoRANDUM oPINIoN

 

The plaintiff currently is detained at the Otay Mesa Detention Center in San Diego,
Califomia pending his removal to Mexico. The factual allegations of his complaint stem from an
encounter with law enforcement agents in Phoenix, Arizona in l\/larch 2012, and include

allegations that members of an international organized crime group and other individuals are

1 plotting to kill or kidnap him. The plaintiff also alleges that he was “injected with truth serum.”

For the harms the plaintiff allegedly'has suffered, he demands an award of $70 trillion.

The trial court has the discretion to decide whether a complaint is frivolous, and such
finding is appropriate when the facts alleged are irrational or wholly incredible See Denton v. `
Hernandez, 504 U.S. 25, 33 (1992); Neitzke v. Willz`ams, jl90 U.S. 319, 325 (1989) (“[A]
complaint, containing as it does both factual allegations and legal conclusions, is frivolous where
it lacks an arguable basis either in law or in fact.”). I-Iaving reviewed the plaintiffs complaint
and its exhibits carefully, the Court concludes that what factual contentions are identifiable are

baseless and wholly incredible

The Court will grant plaintiffs application to proceed informal pauperis and will dismiss
the complaint pursuant to 28 U.S.C. § lQlS(e)(Z)(B)(i). An Order consistent with this

Memorandum Opinion is issued separately.

DATE:December ry `,2018 l W¢ O‘ /%

nith States District Judge

 

